Citation Nr: 0802016	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation based 
upon service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and two daughters



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to June 
1946 and from August 1947 to July 1970.  He died in August 
2004.  The appellant is his widow.

A motion to advance the appeal on the docket was granted in 
October 2006 and the appeal has received expedited treatment 
since that time.  This appeal was before the Board of 
Veterans' Appeals (Board) previously in January 2007.  This 
decision was vacated in April 2007, however, to accommodate 
the appellant's request for a hearing before a Veterans Law 
Judge.  Such a hearing was held in November 2007 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record and has been reviewed.  The Board will therefore 
proceed with a decision without further delay.


FINDINGS OF FACT

1.  A heart murmur was first noted during the veteran's 
active service.

2.  Medical expert opinion raises a reasonable doubt as to 
whether the veteran's heart murmur could have progressed over 
the years and contributed to his terminal heart failure.




CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. § 1310, 5107 (West 2002); 38 C.F.R. § 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case or Supplemental 
Statement of the Case.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).

In March 2005, the RO sent the appellant a letter informing 
her of the types of evidence needed to substantiate her 
claim, and its duty to assist her in substantiating her claim 
under the VCAA.  The letter informed the appellant that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, Social Security, and other pertinent agencies.  
She was advised that it was her responsibility to provide 
medical records showing a relationship between the veteran's 
military service and the cause of his death, or to provide a 
properly executed release so that VA could request such 
records for her.  The appellant was also specifically asked 
to provide "any evidence in your possession that pertains to 
your claim."

The Board finds that the content of the March 2005 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  Following the 
VCAA letter, the May 2006 Statement of the Case, and August 
2006 and September 2006 (mailed in October 2006) Supplemental 
Statements of the Case were issued, each of which provided 
the appellant with an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  In addition, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as effective 
date, the Board finds no prejudice to the appellant in 
proceeding with the present decision. 

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service was either the principal cause of death 
or a contributory cause of death. 

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  In making such 
determination, it must be remembered that there are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of 
such severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service medical records (SMRs) show that the veteran was 
treated for right shoulder pain and upper respiratory 
infections on various occasions. At his retirement in 
February 1970, it was noted that he had a Grade II/IV apical 
systolic murmur.  The heart murmur had been detected during 
physical examination in 1964 and evaluated and felt to be 
innocent, without complications or sequellae.  An 
electrocardiographic (ECG) report revealed normal sinus 
rhythm, and evidence of ischemia of undetermined origin.  
However, a consultation report dated in March 1970 reflects 
that the ECG was, in fact, normal.  The veteran's history of 
heart murmur was noted, with an otherwise negative cardiac 
history.  His blood pressure was 120/80.  A chest X-ray was 
negative, and showed the heart was within normal limits with 
no cardiopulmonary disease.  These records are otherwise 
negative for complaints, history, treatment, or diagnosis of 
symptoms suggestive of heart disease.

During the veteran's lifetime, service connection was in 
effect for right shoulder arthroplasty, rated as 60 percent 
disabling; and allergic rhinitis, rated at zero percent.  The 
combined service-connected rating was 60 percent disabling.  
A total disability rating was in effect from July 2002.  

Service connection for a heart murmur was denied by the RO in 
an unappealed October 1970 rating decision.  However, the VA 
is not bound by this prior decision in this case, as the 
instant claim belongs to the appellant, rather than to the 
veteran.  A claim for dependency and indemnity compensation 
is generally treated as a new claim, regardless of the status 
of adjudications concerning service-connected-disability 
claims brought by the veteran before his death.  38 C.F.R. § 
20.1106 (2002); see also Owings v. Brown, 8 Vet. App. 17, 19 
(1995); Zevalkink v. Brown, 6 Vet. App. 483, 491 (1994).

During VA examination in October 1970, the veteran's history 
of a systolic murmur was noted.  The examiner noted the 
veteran had no symptoms referable to the heart, and no 
manifestations of heart disease.  There was no history of 
rheumatic fever, subcutaneous nodules, or polyarthritis, and 
he had not received any treatment for his heart.  On 
examination, the heart apex was in the fifth intercostal 
space and percussed within the midclavicular line.  Heart 
sounds were good at the apex and base.  A2 was louder than 
P2.  There was a short, blowing, grade II systolic murmur at 
the apex, transmitted only partly toward the axilla.  The 
auditory characteristics were consistent with a functional or 
innocent murmur.  There were no other murmurs elsewhere and 
no thrills.  There were no arrhythmias, rubs, or gallops, and 
there was no evidence of congestive heart failure.  
Peripheral vessels showed normal pulsations and pliability.  
The clinical impression indicated an undiagnosed 
manifestation of systolic murmur at the apex, with no 
clinical organic heart disease found.  On VA examination in 
December 1975, the veteran did not report any pertinent 
cardiovascular complaints.  A chest X-ray showed the heart 
and great vessels were normal.

Beginning in the mid 1990s, the veteran's medical history was 
significant for cardiac symptomatology, including 
hypertension.  Diagnostic studies of the veteran's heart 
between 1996 and 2000 were abnormal.  

The terminal hospital records, in 2004, show three admissions 
of the veteran between May and July.  In May 2004, he was 
admitted for problems with hypertension and chronic renal 
failure.  He denied any history of myocardial infraction, 
cerebrovascular accident, or diabetes, but did have a history 
of tobacco use.  Doppler and color flow studies showed mild 
tricuspid regurgitation, moderate aortic insufficiency, and 
severe mitral regurgitation.

In June 2004, the veteran was admitted for chest pain and 
shortness of breath.  It was noted that he had a history of 
hypertension, chronic anemia and findings consistent with an 
inferior wall myocardial infarction.  He also had a history 
of a solitary kidney with mild chronic renal insufficiency.  
An echocardiogram showed normal left ventricular systolic 
ejection fraction; isolated wall motion abnormality and 
moderate to moderately severe mitral regurgitation.

In July 2004, the veteran was transferred from his nursing 
facility after being found short of breath and hypotensive.  
His medical history was significant for coronary artery 
disease, chronic renal insufficiency, chronic obstructive 
pulmonary disease, anemia, and gastrointestinal bleed.  His 
EKG on arrival showed complete heart block.  An 
echocardiogram showed enlarged left ventricle with 
significantly reduced ejection fraction of 25-30 percent; 
inferior as well as anteroapical wall motion abnormality; 2- 
3+ mitral regurgitation; enlarged left atrium; mild aortic 
regurgitation; and right ventricular enlargement with 
tricuspid regurgitation and pulmonary hypertension estimated 
at 40-45 mm Hg.  There were no interacavitary thrombi or 
vegetation, and no pericardial effusion.  The veteran 
underwent a left subclavian temporary pacemaker placement, 
and a dual-chamber ICD implantation.

The veteran died in August 2004, at the age of 77.  The death 
certificate noted the immediate cause of death as myocardial 
infarction.  An autopsy was not performed.  The death 
certificate lists no additional conditions as contributing to 
or causing death.

In a November 2004 statement, the veteran's private physician 
noted treatment of the veteran for fifteen years for chronic 
obstructive pulmonary disease, congestive heart failure, 
hypertension, and acute anemia.  He noted that in 2004 the 
veteran had been hospitalized numerous times for 
gastrointestinal bleeding, acute anemia, an acute myocardial 
infarction, and acute respiratory failure.  The physician 
offered no opinion regarding the relationship between the 
veteran's heart murmur and terminal myocardial infarction.

In a lengthy 16-page statement from the veteran's daughter, a 
registered nurse, she in essence questioned the quality of 
care VA physicians had provided to the veteran. She indicated 
that inadequate care of his service-connected right shoulder 
had increased the veteran's pain and stress.  This, she 
averred, ultimately affected his existing medical problems, 
causing them to escalate and essentially causing his untimely 
death.  She also noted the veteran had a history of malaria 
during service which, in her opinion, had resulted in long 
term chronic illnesses.

A VA medical specialist opinion was obtained in March 2006.  
The cardiologist noted the veteran's history of cardiac 
murmur, found on routine examination in 1964 and described as 
innocent.  The VA cardiologist further referred to the 
February 1970 EKG report which showed evidence of ischemia of 
undetermined origin reflecting "the inferolateral wall 
manifested by q in II, III, AVF, V5-V6" and the post-service 
VA examination in October 1970 which was negative for 
evidence of heart disease.  The physician also referred to 
various diagnostic studies from 2004 which showed mild 
tricuspid regurgitation, moderate aortic insufficiency, and 
severe mitral regurgitation.

The VA cardiologist concluded that the heart murmur first 
documented in service was possibly a mitral regurgitant 
murmur, which could have progressed over the years and 
contributed to the veteran's terminal heart failure, at which 
time severe mitral regurgitation was found by 
echocardiographic study.  The cardiologist also concluded 
that the abnormal EKG documented in the veteran's medical 
chart at discharge in 1970 appeared to be erroneous (or an 
over-interpretation) and was not causally related to the 
veteran's myocardial infarction and death 34 years later.

The appellant testified, at an RO hearing in June 2006, that 
she believed the veteran's myocardial infraction and 
subsequent death had resulted from his heart murmur 
discovered during service.  The appellant's daughter gave 
additional supportive testimony.

The appellant again presented sworn testimony during the 
November 2007 Board hearing, along with two daughters, 
including a daughter who is a Registered Nurse.  The daughter 
suggested the theory that steroids and other drugs prescribed 
for the treatment of her father's service-connected 
disabilities may have further weakened not only the veteran's 
heart, but his single kidney, thus hastening his death.  

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Upon review of the evidence of record, the Board finds the 
opinion presented by the VA cardiologist to the effect that 
the veteran's heart murmur, which was first identified during 
his twenty-five years of service, could have progressed over 
the years and contributed to his terminal heart failure, 
raises a reasonable doubt as to whether that is, in fact, the 
case.  Resolving that doubt in favor of the appellant 
provides the required link between the veteran's death and 
service to grant the benefit sought on appeal.  

The governing law does not require that the veteran's heart 
murmur be the sole cause of his terminal heart attack, rather 
the law requires that it contributed to his death.  The 
record seems clear that the veteran had co-morbidities 
contributing to his heart attack; however, the evidence 
provides a basis to conclude that the murmur first noted in 
service contributed to the veteran's ultimate heart failure, 
and therefore, service connection for the cause of his death 
is warranted.  The appeal is thus resolved, and the benefit 
sought is granted.


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


